DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US. Pub: 2003/0043314 A1) of record in view of Yamane et al. (US. Pub: 2012/0320624 A1) of record and further in view of Shin et al. (US. Pat: 7,580,250 B2). 
Regarding claim 1, Lee discloses (in at least fig. 20) a lighting module assembly comprising: a stack of optical elements comprising a diffuser (400; [0062]), a light guide plate (600), and a reflector (700), a plurality of elongated arms (710, 720, 730, 740) forming a frame (see fig. 20) for supporting the stack of optical elements, at least one elongated arm (710, 730, 740) having a cavity extending in an 
Lee does not expressly disclose at least one first elongated arm part is integrally formed with at least one of the diffuser, and the light guide plate, and wherein at least one elongated arm comprises a second elongated arm part for mating in the elongating direction with the first elongated arm part of the same elongated arm. 
However, it is well-known in the art to form at least one first elongated arm part integrally formed with at least one of the diffuser, and the light guide in order to reduce the manufacturing steps and cost of the device. As evidence, Yamane discloses (in at least figs. 5-7) an illuminating device and display device (title) comprised of, in part, at least one first elongated arm (i.e. the vertical edge of the frame 120, 150) is integrally formed with the light guide plate (110, 140, 160; see abstract; [0012]-[0013]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the method of Yamane in the device of Lee for the benefit of reducing both the manufacturing steps and cost of the device. Also, it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. 
Shin in the same field of endeavor of lighting module discloses (in at least figs. 1, 2, 4 and 5) at least one first elongated arm (31 see fig. 4) comprises a second elongated arm part (32 and 33 see fig. 4) for mating in the elongating direction with the first elongated arm part (31) of the same elongated arm. See also Shin et al. (US. Pub: 7,556,418 B2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider replacing the elongated arms of Lee as modified by Yamane with the elongated arms of Shin, since it has been held that simple substitution of one known element for another to obtain predictable result is obvious. 
Regarding claim 2, Shin discloses (in at least figs. 1, 2, 4 and 5) said mating enclosing the lighting element (500) in the cavity (see fig. 20).

Regarding claim 4, Lee as modified by Yamane/Shin does not expressly disclose the diffuser is integrally formed with the first elongated arm parts and comprises a protrusion along edges of the lighting module assembly overlapping the lighting element and extending with a slanted profile towards a direction perpendicular to the elongation direction along which the light, in use, exits the module, the slanted profile having an angle of 45 degrees or less.
However, Yamane discloses (in at least figs. 5-7) the light guide is integrally formed with the first elongated arm parts (i.e. the edges of the frame). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the diffuser of Lee as modified by Yamane/Shin integral with the first elongated arm parts and comprises a protrusion along edges of the lighting module assembly overlapping the lighting element and extending with a slanted profile towards a direction perpendicular to the elongation direction along which the light, in use, exits the module, the slanted profile having an angle of 45 degrees or less for the benefit of reducing both the manufacturing steps and cost of the device. Also, it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.
Regarding claim 5, Lee as modified by Yamane discloses (in at least figs. 5-7 Yamane; fig. 20 Lee) the light guide plate (110, 140, 160) is integrally formed with the first elongated arm parts and comprises elongated openings through the light guide plate arranged in the elongation direction at edges of the lighting module assembly in proximity of the elongated arms.
Regarding claim 6, Lee discloses (in at least figs. 1-5 and 20) a reflector (700; [0062]) arranged under the light guide plate and extending through the elongated openings.

Regarding claim 9, Lee discloses (in at least figs. 1-4, and 20) the engaging element ([0075]) is arranged to snap into the receiving element.
Regarding claim 10, Lee discloses (in at least figs. 1-5 and 20) a heat spreading element (828; [0107]) for spreading the heat generated, in use, by the lighting element (500), the heat spreading element (828) arranged in the cavity on a back side of the lighting element (500) for supporting the lighting element in the cavity and partially extending under the stack.
Regarding claim 11, Lee as modified by Yamane discloses all the claimed limitations except for the heating spreading element comprises a spring portion arranged to snap into the cavity.
However, Lee discloses (in at least [0107]) the heat spreading element (828) comprises openings. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider replacing the heat spreading openings of Lee with a spring portion arrange to snap into the cavity, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious.
Regarding claim 12, Lee discloses (in at least [0095]) a driver unit arranged in the cavity for controlling the at least one lighting element (500). 
Regarding claim 13, Lee discloses (in at least figs. 1-5 and 20) the lighting element comprises one or more light emitters (500).
Regarding claim 14, Lee discloses (in at least fig. 20) the first elongated arm parts (710) and/or the second elongated arm parts (732, 742) are integrally formed, by injection molding.
The limitation “integrally formed, by injection molding” is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 15, Lee as modified by Yamane discloses ([0041] Yamane) the first elongated arm part and/or the second elongated arm part are made of plastic.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875